Appeal of JOE SIEGEL, INC.Joe Siegel, Inc. v. CommissionerDocket No 1739.United States Board of Tax Appeals1 B.T.A. 1113; 1925 BTA LEXIS 2659; May 6, 1925, decided Submitted April 1, 1925.  *2659 Harry Friedman, Esq., for the taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  *1113  Before GRAUPNER, LANSDON, and GREEN.  This is an appeal from a determination of a deficiency in income tax for the calendar year 1922.  The appeal presents in substance the same question passed upon by this Board in the appeals of the , and the . From the allegations of the petition which were admitted by the answer of the Commissioner, we make the following FINDINGS OF FACT.  The taxpayer is a New York corporation.  On December 11, 1924, the taxpayer received the usual deficiency letter asserting a deficiency in the sum of $479.66.  This corporation was organized early in the year 1921, having filed its certificate of incorporation on January 3 of that year and having received its authorization to do business on the 7th day of January.  The corporation sustained a net loss of $5,344.97 in 1921, and so reported in its income-tax return.  In its income-tax return for 1922 it set up the net loss for the year 1921 as a deduction, and after taking such deduction showed*2660  a net income of $492.32.  The Commissioner disallowed the net-loss deduction upon the theory that the taxpayer had not had a full taxable year 1921.  DECISION.  The deficiency determined by the Commissioner is disallowed.